Case 1:19-cv-01938-DDD-KMT Document1 Filed 07/03/19 USDC Colorado Page 1 of 10

John P. Fuller, Esq.

Fuller, Fuller & Associates, P.A.
12000 Biscayne Blvd., Suite 502
North Miami, FL 33181

Tel. (305) 891-5199

jpf@fullerfuller.com

Kara W. Edmunds, Esq.
Edmunds Law Firm
2280 Forest Avenue
Boulder, CO 80304
Tel. (303) 953-0863
kara@kwelaw.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO

CARLOS BRITO, Individually,

Plaintiff,

vs. :
: Case No.

ASSET STRATEGY GROUP, LLC, a
Colorado Limited Liability Company,

Defendant. :
/

 

 

COMPLAINT
Plaintiff, CARLOS BRITO, Individually, on his behalf and on behalf of all other mobility
impaired individuals similarly situated (sometimes referred to as “Plaintiff”’), hereby sues the
Defendant, ASSET STRATEGY GROUP, LLC, a Colorado Limited Liability Company,
(sometimes referred to as “Defendant”), for Injunctive Relief, damages, attorney's fees, litigation
expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.
(“ADA”) and the Colorado Anti-Discrimination Act (“CADA”), Colo. Rev. Statutes 24-34-60, et

seq.
Case 1:19-cv-01938-DDD-KMT Document1 Filed 07/03/19 USDC Colorado Page 2 of 10

COUNT I
VIOLATION OF TITLE Ill OF THE
AMERICANS WITH DISABILITIES ACT, 42 U.S.C. §12181, et seq.

1. Plaintiff, Carlos Brito, is an individual residing in Miami, FL, in the County of Miami
Dade. Mr. Brito also resides for regular durations throughout the year at his brother’s home in
Colorado Springs, CO, in the County of El Paso. His brother is also Mr. Brito’s caregiver.

2. Defendant’s property, Taco Bell #303, is located at 1507 S. Nevada Ave., Colorado
Springs, CO 80906, in the County of El Paso.

3. Venue is properly located in the District of Colorado because venue lies in the judicial
district of the property situs. The Defendant’s property is located in and does business within this
judicial district.

4, Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant's violations of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C.§ 2201 and § 2202.

5. Plaintiff Carlos Brito, is sui juris, and qualifies as an individual with disabilities as
defined by the ADA, being a paraplegic. Mr. Brito relies on a manual wheelchair for mobility.

6. Mr. Brito visited the subject shopping center on numerous occasions. He intends to
return to the shopping center in the near future. Mr. Brito has encountered architectural barriers at
the subject property. The barriers to access at the subject property have endangered his safety.

7. Defendant owns, leases, leases to (or operates) a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.
Defendant is responsible for complying with the obligations of the ADA. The place of public

accommodation that the Defendant owns, operates, leases or leases to is known as Taco Bell #303,

and is located at 1507 S. Nevada Ave., Colorado Springs, CO 80906.
2
Case 1:19-cv-01938-DDD-KMT Document1 Filed 07/03/19 USDC Colorado Page 3 of 10

8. Carlos Brito has a realistic, credible, existing and continuing threat of discrimination
from the Defendant's non-compliance with the ADA with respect to this property as described but
not necessarily limited to the allegations in paragraph 10 of this complaint. Plaintiff has reasonable
grounds to believe that he will continue to be subjected to. discrimination in violation of the ADA by
the Defendant. Carlos Brito desires to visit the subject property not only to avail himself of the
goods and services available at the property but to assure himself that this property is in compliance
with the ADA so that he and others similarly situated will have full and equal enjoyment of the
property without fear of discrimination.

9. The Defendant has discriminated against the individual Plaintiff by denying him
access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

10. The Defendant has discriminated, and is continuing to discriminate, against the
Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000 or
less). A preliminary inspection of Taco Bell #303 has shown that violations exist. These violations
that Carlos Brito personally encountered or observed include, but are not limited to:

Parking

A. Plaintiff could not safely access the store as the disabled spaces lack clear
access aisles with ramps and level changes in the unloading areas violating
ADAAG Section 4.6 and 2010 ADAS Section 502.

Entrance Access and Path of Travel

B. Plaintiff had difficulty traversing the path of travel as there are non-compliant
slopes present at the door. Violation: The path of travel contains excessive
slopes in the maneuvering space for the door violating ADAAG Section 4.13
and Section 404 of the 2010 ADA Standards, resolution is readily achievable.
Case 1:19-cv-01938-DDD-KMT Document1 Filed 07/03/19 USDC Colorado Page 4 of 10

C. Plaintiff had difficulty on the path of travel due to abrupt changes in level
greater than % inch, violating Section 4.3 of the ADAAG and 2010 ADAS
Section 403, whose resolution is readily achievable.

D. Plaintiff had difficulty.as the path of travel is not continuously accessible.
There are no accessible routes from the public sidewalks, bus stops to the
building, violating ADAAG Section 4.3 and Section 206 of the 2010 ADAS.

Access to Goods and Services

E. There are protruding objects present throughout the facility, in violation of
Section 4.4 of ADAAG and Section 307.2 of the 2010 ADA Standards,
whose resolution is readily achievable.

F. The facility fails to make reasonable accommodations in policies, practices
and procedures to provide full and equal enjoyment of disabled individuals
and does not maintain the elements that are required to be accessible and
usable by persons with disabilities, violating ADAAG Section 36.211 and the
2010 ADAS.

G. There is no compliant access to dining for the plaintiff at the facility in
violation of ADAAG and 2010 ADAS requirements.

Public Restrooms

H. Plaintiff could not transfer as the water closet lacks transfer space and has
improper grab bars in violation of ADAAG Section 4.17 and 2010 ADA
Standards Sections 604. The flush control is on the wall side violating
ADAAG Section 4.16 and 2010 ADA Standards Sections 604 and 309,
resolution is readily achievable.

I. Plaintiff could not enter and exit the restroom as required maneuvering space
is not provided and the door hardware is a knob type violating Section 4.13 of
the ADAAG, and Section 404 whose resolution is readily achievable.

J. Plaintiff could not use the urinal which is mounted too high, violating
ADAAG Sections 4.18 and 2010 ADA Standards Section 605, lowering
readily achievable.

K. Plaintiff could not use the toilet paper dispenser which is mounted in an
improper location and the door swings into the clear floor space of the paper
towel dispenser violating ADAAG Sections 4.2, 4.17 and 4.27 as well as
2010 ADA Standards Sections 308, 309 and 604, resolution is readily
achievable.
Case 1:19-cv-01938-DDD-KMT Document 1 Filed 07/03/19 USDC Colorado Page 5 of 10

Maintenance
L. The accessible features of the facility are not maintained, creating barriers to
access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.

11. +All of the foregoing violations are also violations of the 1991 Americans with
Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,
as promulgated by the U.S. Department of Justice.

12. The discriminatory violations described in paragraph 10 are not an exclusive list of
the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of public
accommodation in order to photograph and measure all of the discriminatory acts violating the ADA
and all of the barriers to access. The individual Plaintiff, and all other individuals similarly situated,
have been denied access to, and have been denied the benefits of services, programs and activities of
the Defendant’s buildings and its facilities, and have otherwise been discriminated against and
damaged by the Defendant because of the Defendant’s ADA violations, as set forth above. The
individual Plaintiff, and all others similarly situated will continue to suffer such discrimination,
injury and damage without the immediate relief provided by the ADA as requested herein. In order
to remedy this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place
of public accommodation in order to determine all of the areas of non-compliance with the
Americans with Disabilities Act.

13. Defendant has discriminated against the individual Plaintiff by denying him access to
full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. § 12181 et_seqg. and 28 CFR 36.302 et_seq. Furthermore, the Defendant continues to

5
Case 1:19-cv-01938-DDD-KMT Document1 Filed 07/03/19 USDC Colorado Page 6 of 10

discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable
modifications in policies, practices or procedures, when such modifications are necessary to afford
all offered goods, services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such efforts that may be necessary to ensure that no individual with
a disability is excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

14. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent injunction.
Plaintiff has retained the undersigned counsel and are entitled to recover attorney’s fees, costs and
litigation expenses from the Defendant pursuant to 42'U.S.C. § 12205 and 28 CFR 36.505.

15. Defendant is required to remove the existing architectural barriers to the physically
disabled when such removal is readily achievable for its place of public accommodation that have
existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an alteration
to Defendant’s place of public accommodation since January 26, 1992, then the Defendant is
required to ensure to the maximum extent feasible, that the altered portions of the facility are readily
accessible to and useable by individuals with disabilities, including individuals who use wheelchairs,
28 CFR 36.402; and finally, if the Defendant's facility is one which was designed and constructed for
first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s
facility must be readily accessible to and useable by individuals with disabilities as defined by the
ADA.

16. Notice to Defendant is not required as a result of the Defendant’s failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and
6
Case 1:19-cv-01938-DDD-KMT Document 1 Filed 07/03/19 USDC Colorado Page 7 of 10

gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff or
waived by the Defendant.

17. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff
Injunctive Relief, including an order to require the Defendant to alter the subject facility to make
those facilities readily accessible and useable to the Plaintiff and all other persons with disabilities as
defined by the ADA; or by closing the facility until such time as the Defendant cures its violations of
the ADA.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181, et seq.

b. Injunctive relief against the Defendant including an order to make all readily
achievable alterations to the facility; or to make such facility readily accessible to and
usable by individuals with disabilities to the extent required by the ADA; and to
require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such steps that may be necessary to ensure that no
individual with a disability is excluded, denied services, segregated or otherwise
treated differently than other individuals because of the absence of auxiliary aids and
services.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

§ 12205.
Case 1:19-cv-01938-DDD-KMT Document1 Filed 07/03/19 USDC Colorado Page 8 of 10

d. Such other relief as the Court deems just and proper, and/or is allowable under
Title III of the Americans with Disabilities Act.
e. The Order shall further require the Defendant to maintain the required accessible
features on an ongoing basis.
_ COUNT I
VIOLATION OF COLORADO ANTI-DISCRIMINATION ACT (“CADA”)
(Colo. Rev. Stat. § 24-34-601, et seq.)

18. Plaintiff realleges and incorporates by reference all allegations set forth in this
Complaint as fully set forth herein.

19. | Under the CADA:

It is a discriminatory practice and unlawful for a person, directly or
indirectly, to refuse, withhold from, or deny to an individual or a
group, because of disability . . , the full and equal enjoyment of the
goods, services, facilities, privileges, advantages, or accommodations
of a place of public accommodation[.] Colo. Rev. Stat. § 24-34-
601(2).

20. Pursuant to the implementing state regulations, the CADA is “substantially equivalent
to Federal law, as set forth in the Americans with Disabilities Act...” 3 CO ADC 708-1:60.1(B).
The regulations further provide that “[w]henever possible, the interpretation of state law-concerning
disability shall follow the interpretations established in Federal regulations adopted to implement the
Americans with Disabilities Act... and in the Federal case law interpreting the Americans with
Disabilities Act...” 3 CO ADC 708-1:60.1(C).

21. Asset forth above, Defendant has violated the CADA by denying individuals who use
wheelchairs the full and equal enjoyment of the goods, facilities, services and accommodations of the

Taco Bell #303.

22. Defendant’s violations of the CADA have harmed Mr. Brito and will continue to
Case 1:19-cv-01938-DDD-KMT Document 1 Filed 07/03/19 USDC Colorado Page 9 of 10

harm Mr. Brito in the absence of the injunction sought herein.

23, Mr. Brito has been damaged and will continue to be damaged by Defendant’s
violations of the CADA.

24. Any Person who violates Section 24-34-601 “shall forfeit and pay a sum of not less
than fifty dollars nor more than five hundred dollars to the person aggrieved thereby ...” Colo. Rev.
Stat. § 24-34-602(1).

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays:

a. That this Court assume jurisdiction;

b. That this Court issue an injunction ordering Defendant to comply with the ADA and
the CADA;

c. That this Court award monetary damages to Mr. Brito to the maximum extent
permitted;

d. That this Court award Mr. Brito reasonable attorneys’ fees, litigation expenses and
costs; and

e. That this Court award such additional or alternative relief as may be just, proper and
equitable.
Case 1:19-cv-01938-DDD-KMT Document1 Filed 07/03/19 USDC Colorado Page 10 of 10

f. The Order shall further require the Defendant to imaintain the required accessible

features on an ongoing basis.

        

Res YY oa} é
Jf /

LY fy

Johr/P. Fuller, Es

Fuller, Fuller & Associates, P.A.
12000 Biscayne Blvd., Suite 502
North Miami, FL 33181

Tel. (305) 891-5199

jpf@fullerfuller.com

  

 

Kara W. Edmunds, Esq.

Edmunds Law Firm
2280 Forest Avenue

Boulder, CO 80304

Tel. (303) 953-0863
kara@kwelaw.com

Attorneys for Plaintiff Carlos Brito

10
